     Case 3:16-cv-02455-RAM Document 144 Filed 01/15/20 Page 1 of 19



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO


  JUAN A. SANTA CRUZ BACARDI,
  et al.

          Plaintiffs
                                             CIVIL NO. 16-2455(RAM)
                 vs.

 METRO PAVIA HOSPITAL, INC, et
 al.

          Defendants


                             OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

     Pending      before   the   Court    are   Defendant    Máximo   Blondet-

Passalacqua’s Motion for Summary Judgment (“Summary Judgment”)

(Docket No. 121), Statement of Uncontested Facts in Support of

Request    for   Summary   Judgment      (“SUF”)   (Docket   No.   122)   and   a

Memorandum of Law (Docket No. 123).

     Having considered the parties’ submissions in response and in

opposition to summary judgment, the Court GRANTS Defendant’s Motion

for Summary Judgment for the reasons set forth below.

                           I.    FACTUAL BACKGROUND

     On August 7, 2016, plaintiffs Mr. Juan A. Santa Cruz-Bacardí

and Mrs. Mireya Santa Cruz-Bacardí (“Plaintiffs”) sued Dr. Gaspar

Fuentes Mejía and Metro Pavía Hospital, Inc. d/b/a/ Hospital Pavia

Santurce    (“Hospital     Pavia”)    for    alleged   medical     malpractice
      Case 3:16-cv-02455-RAM Document 144 Filed 01/15/20 Page 2 of 19
Civil No. 16-2455 (RAM)                                                     2


resulting    in   Mr.   Juan   Santa   Cruz-Sigarreta’s      (“Santa    Cruz-

Sigarreta”) death. (Docket No. 1 at 5-6). Dr. Blondet was included

as a Defendant in the Second Amended Complaint filed on August 11,

2017 (Docket No. 27). On November 4, 2017, Dr. Blondet filed an

Answer to Second Amended Complaint denying all allegations against

him. (Docket No. 40). 1 Subsequently, on December 10, 2018, he filed

a Motion in Limine requesting that the expert report of Dr. Ian

Cummings be excluded and that the Second Amended Complaint be

dismissed. (Docket No. 64).

      On July 26, 2019, the Court granted in part and denied in

part the Motion in Limine. (Docket No. 103). The Court struck Dr.

Ian Cummings’ expert report because it failed to show a national

standard of care and failed to comply with Fed. R. Evid. 702 and

Rule Fed. R. Civ. P. 26. Id. at 14. The claims against Dr. Blondet

were not dismissed at that time because a motion in limine is not

tantamount to a motion for summary judgment. Id. at 15.

      On September 17, 2019, the Court denied Plaintiffs’ Motion

for Reconsideration. (Docket Nos. 104 and 118). The Court also

denied Dr. Blondet’s Motion Adopting Expert filed at Docket No.




1 Dr. Blondet is the sole remaining Defendant in the case at bar. Defendant
Metro Santurce, Inc. d/b/a/ Hospital Pavía Santurce was dismissed pursuant to
a voluntary dismissal filed by Plaintiffs at Docket No. 52 and subsequently
granted at Docket No. 53. Defendants Dr. Gaspar Fuentes Mejía and Emergency
Medical Service, Inc. were dismissed from the case pursuant to a voluntary
dismissal filed by Plaintiffs at Docket No. 112 and granted at Docket No. 114.
      Case 3:16-cv-02455-RAM Document 144 Filed 01/15/20 Page 3 of 19
Civil No. 16-2455 (RAM)                                                    3


95. (Docket No. 120). On October 7, 2019, Dr. Blondet moved for

summary judgment (Docket Nos. 121, 122 and 123).

                          II.   LEGAL STANDARD

      A motion for summary judgment is governed by Fed. R. Civ. P.

56(a). This rule entitles a party to judgment if “the movant shows

[...] no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

A dispute is genuine “if the evidence about the fact is such that

a reasonable jury could resolve the point in the favor of the non-

moving party.” Mercado-Reyes v. City of Angels, Inc., 320 F. Supp.

3d 344, 347 (D.P.R. 2018) (quotation omitted). A fact is material

if it may determine the outcome of the litigation. See Id.

      The moving party, here Dr. Blondet, has “the initial burden

of ‘demonstrat[ing] the absence of a genuine issue of material

fact’ with definite and competent evidence.” Id. (quoting Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986)). Once this occurs, the

burden shifts to the nonmovant, here Plaintiffs. The First Circuit

has stated that a non-moving party must “with respect to each issue

on which he has the burden of proof, […] demonstrate that a trier

of fact reasonably could find in his favor.” Woodward v. Emulex

Corp., 714 F.3d 632, 637 (1st Cir. 2013) (quotation omitted).

      While a Court will draw all reasonable inferences in favor of

the   non-movant,    it    will   disregard   unsupported   or   conclusory

allegations.   See    Johnson     v.   Duxbury,   Massachusetts,   2019   WL
     Case 3:16-cv-02455-RAM Document 144 Filed 01/15/20 Page 4 of 19
Civil No. 16-2455 (RAM)                                                   4


3406537, at *2 (1st Cir. 2019). Moreover, the existence of “some

alleged factual dispute between the parties will not affect an

otherwise properly supported motion for summary judgment.” Scott

v. Harris, 550 U.S. 372, 379 (2007) (quotation omitted). Hence, a

court should review the record in its entirety and refrain from

credibility determinations or weighing of the evidence. See Reeves

v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 135 (2000).

     Finally, Local Rule 56 also governs summary judgment. See

D.P.R. Civ. R. 56. Per this Rule, a motion for summary judgment

must include “a separate, short, and concise statement of material

facts, set forth in numbered paragraphs, as to which […] there is

no genuine issue of material fact to be tried.” Id. A nonmoving

party must then “admit, deny or qualify the facts supporting the

motion […] by reference to each numbered paragraph of the moving

party’s statement of material facts.” Id. The First Circuit has

highlighted that “[p]roperly supported facts […] shall be deemed

admitted unless controverted in the manner prescribed by the local

rule.” Advanced Flexible Circuits, Inc. v. GE Sensing & Inspection

Techs. GmbH, 781 F.3d 510, 520 (1st Cir. 2015) (quotation omitted).

                     III. FINDINGS OF FACT

     Before discussing the undisputed facts, the Court addresses

several compliance issues regarding Plaintiffs’ Response to Dr.

Blondet’s SUF (Docket No. 127). In general, Plaintiffs admitted,

denied   or   qualified   the   proposed   facts.   However,   while   they
     Case 3:16-cv-02455-RAM Document 144 Filed 01/15/20 Page 5 of 19
Civil No. 16-2455 (RAM)                                                   5


qualified their response to Defendant’s Facts Nos. 8 and 10 (Docket

No. 127 at 3 ¶¶ 8 and 10), they failed to include a record citation

alongside their response, as required by Local Rule 56. See D.P.R.

Civ. R. 56 (“Unless a fact is admitted, the opposing statement

shall support each denial or qualification by a record citation as

required by this rule.”) Hence, these facts are deemed admitted as

per Local Rule 56(e) and Fed. R. Civ. P. 56(e), the latter of which

states that “[i]f a party fails to properly support an assertion

of fact or fails to properly address another party's assertion of

fact […], the court may […] consider the fact undisputed.”

     The First Circuit contends that a “nonmovant can thwart the

motion [for summary judgment] only by showing through materials of

evidentiary quality that a genuine dispute exists about some

material fact.” Acosta v. Ames Dep't Stores, Inc., 386 F.3d 5, 8

(1st Cir. 2004). Therefore, without evidentiary proof and a record

citation showing that the facts in question are, for example,

irrelevant or self-serving, the factual disputes alone are not

enough to surpass a summary judgment motion. See e.g., Baum-Holland

v. El Conquistador P'ship, L.P., S.E., 336 F. Supp. 3d 6, 20

(D.P.R.   2018)   (quoting   Anderson   v.   Liberty   Lobby,   Inc.,   477

U.S.242, 247–248 (1986)) (Finding that the existence “of some

alleged factual dispute between the parties will not affect an

otherwise properly supported motion for summary judgment.”). Here,

Defendant admitted, denied or qualified most of the facts in
       Case 3:16-cv-02455-RAM Document 144 Filed 01/15/20 Page 6 of 19
Civil No. 16-2455 (RAM)                                                  6


Plaintiffs’    Statement    of    Additional   Material   Facts   (“SAMF”).

(Docket No. 127). Yet, he sometimes failed to include a record

citation in his response or only responded that the fact was self-

serving or irrelevant. These include Facts Nos. 8, 31-33, 35, 37,

45, 56, 59, 62-66. (Docket No. 133 ¶¶ 8, 31-33, 35, 37, 45, 56, 59

and 62-66). Accordingly, these facts are deemed admitted.

       A review of most of the denials shows that Defendant failed

to oppose the truth of the fact itself. For example, Plaintiffs’

SAMF Facts Nos. 12-18 revolve around an April 29th, 2015 emergency

room   visit   by   Mr.   Santa   Cruz-Sigarreta    wherein   Dr.   Blondet

allegedly visited him and annotated his hospital record. (Docket

No. 127 at 6-7 ¶¶ 12-18). Yet, Dr. Blondet’s responses to the facts

merely state “Irrelevant in the amended complaint filed there are

no allegations regarding April 29, 2015 (Exhibit 3 Second Amended

Complaint).” (Docket No. 133 at 5-8 ¶¶ 12-18). While this may be

true, Dr. Blondet’s responses fail to contradict the proposed

facts. Thus, Facts Nos. 12-18 of the SAMF are admitted. See Marina

de Ponce, Inc. v. Fed. Deposit Ins. Corp., 2018 WL 1061441, at *2

(D.P.R. 2018) (“The denials presented by Plaintiff Marina do not

oppose the truth of the statement offered and are either irrelevant

to the matter at hand, provide additional evidence not related to

the fact in question and/or failed to contradict it.”) This also

applies to Defendant’s responses to Facts Nos. 6, 10-11, 24, 28,

42, 49, 52-53, 55, 58 and 60-61 (Docket Nos. 133 ¶¶ 6, 10-11, 24,
      Case 3:16-cv-02455-RAM Document 144 Filed 01/15/20 Page 7 of 19
Civil No. 16-2455 (RAM)                                                       7


28, 42, 49, 52-53, 55, 58 and 60-61). Hence, these facts are

admitted as well.

      After analyzing the proposed facts as stated in Defendant’s

SUF and/or in Plaintiffs’ SAMF, and only crediting the material

facts properly supported by a record citation in accordance with

Local Rule 56, the Court makes the following findings of facts: 2

    1. Dr. Blondet is a pulmonologist. (Docket No. 122 ¶1).

    2. Mr. Santa Cruz-Sigarreta was a seventy (70) year-old patient,
       who    suffered   from    angina   pectoris,    hypertension,
       hyperlipidemia, diabetes mellitus, coronary artery disease
       (“CAD”), and Idiopathic Pulmonary Fibrosis (“IPF”). (Docket
       No. 127 ¶1).

    3. Mr. Santa Cruz-Sigarreta was a private patient of Dr.
       Blondet, who treated him for IPF, a chronic pulmonary
       condition, since 2012. (Id. ¶2).

    4. Mr. Santa Cruz-Sigarreta was diagnosed with IPF in 2012. (Id.
       ¶3).

    5. Mr. Santa Cruz-Sigarreta visited the offices of Dr. Blondet
       approximately every six (6) weeks. (Id. ¶4).

    6. Dr. Blondet saw Mr. Santa Cruz-Sigarreta twenty-four (24)
       times in 148 weeks. (Id. ¶5).

    7. During that period, Dr. Blondet provided ongoing care to Mr.
       Santa Cruz-Sigarreta for episodic illness related to IPF.
       (Id. ¶6).

    8. During the three (3) years that Mr. Santa Cruz-Sigarreta was
       treated by Dr. Blondet, the patient only suffered three (3)
       or four (4) exacerbations of his IPF symptoms. (Id. ¶9).

    9. When Mr. Santa Cruz-Sigarreta suffered exacerbations of his
       IPF symptoms, Dr. Blondet “would see him (Mr. Santa Cruz)

2 The numbers for the admitted facts do not necessarily coincide with their
respective numbers in the SUF or in the SAMF. Therefore, the Court also includes
a reference to their original paragraph number.
     Case 3:16-cv-02455-RAM Document 144 Filed 01/15/20 Page 8 of 19
Civil No. 16-2455 (RAM)                                                8


     and would give some steroids and some antibiotics and he
     would get better”. (Id. ¶10).

  10. Dr. Blondet has been an on-call pulmonologist available for
      consultations at Hospital Pavía since 2001. (Id. ¶7).

  11. Mr. Santa Cruz-Sigarreta’s IPF progressed very slowly during
      the three (3) years he was treated by Dr. Blondet. (Id. ¶11).

  12. On July 24, 2015, Mr. Santa Cruz-Sigarreta and his wife, Mrs.
      Mireya Bacardí-González (hereinafter, “Mrs. Bacardí”),
      called Dr. Blondet’s private offices at Instituto Neumológico
      de Puerto Rico (“Instituto”) to seek immediate help and
      advice   due   to  Mr.   Santa   Cruz-Sigarreta’s   worsening
      respiratory problems, severe coughing episodes and copious
      production of phlegm. (Id. ¶28).

  13. On July 24, 2015, given that Dr. Blondet was not at his
      office, the person that took their call at Instituto
      instructed them to go to Hospital Pavía’s Emergency Room
      (“ER”), so that Dr. Blondet could see Mr. Santa Cruz-
      Sigarreta, since he was there seeing patients. (Id. ¶30).

  14. The person that took their call and referred them to Hospital
      Pavía’s ER also told them to request Dr. Blondet once they
      got there. Once at the ER, Mrs. Bacardí requested from the
      triage nurse to please call Dr. Blondet. (Id. ¶31).

  15. According to the office manager and the receptionist at
      Instituto, when a patient called requesting the services of
      a physician who was not available, and the patient was
      referred to Hospital Pavía’s ER due to an emergency
      situation, the standard operating procedure in place
      throughout 2015 was to call the patient’s physician at his
      cellular phone to let him know of the emergency situation.
      (Id. ¶32).

  16. According to the office manager and the receptionist at
      Instituto, in the scenario presented in the previous
      paragraph, Instituto’s office personnel would also write down
      on a piece of paper the patient’s name and symptoms, and
      leave that message at the corresponding physician’s desk.
      (Id. at 11 ¶33).

  17. On July 24, 2015 Mr. Santa Cruz-Sigarreta and his wife, Mrs.
      Bacardí, arrived at Hospital Pavía’s ER. (Id. ¶34).
      Case 3:16-cv-02455-RAM Document 144 Filed 01/15/20 Page 9 of 19
Civil No. 16-2455 (RAM)                                                      9


   18. After Mr. Santa Cruz-Sigarreta was admitted to the ER, Mrs.
       Bacardí was informed that calls were placed to Dr. Blondet,
       and that they had left him a message. Throughout the time
       they spent at the ER, Mrs. Bacardí was not informed whether
       Dr. Blondet was reached and told to come see her husband,
       which was why they had gone to the ER. (Id. ¶35).

   19. Phone records produced by AT&T show multiple calls to Dr.
       Blondet’s cellular telephone number from the telephone number
       used at the ER to contact physicians. (Id. at 12 ¶37).

   20. On the afternoon of July 24, 2015, Dr. Blondet was one of
       two (2) on-call pulmonologists available to see patients at
       Hospital Pavia. (Id. ¶38).

   21. Dr. Blondet was on-call and present at Hospital Pavia until
       5:00 pm on July 24, 2015. (Id. ¶39).

   22. Since Mr. Santa Cruz-Sigarreta’s initial oxygen saturation
       at Hospital Pavia’s ER was 77%, he was admitted to the
       emergency room for evaluation and treatment under the
       services of Dr. Gaspar Fuentes-Mejía (“Dr. Fuentes”), who
       ordered several diagnostic tests (CBC, CMP BNP, ABG, Chest
       X-ray, and electrocardiogram). (Id. ¶41).

   23. Mrs. Bacardí informed Dr. Fuentes that Mr. Santa Cruz-
       Sigarreta was Dr. Blondet’s patient and that they had gone
       to the hospital to see him. (Id. ¶42).

   24. After Dr. Fuentes was informed of the ABG values, he
       consulted with Dr. Blondet over telephone concerning the
       respiratory condition presented by Mr. Santa Cruz-Sigarreta.
       (Id. ¶44). 3

   25. According to Dr. Fuentes, “on several occasions … regardless
       of whether it be the pulmonologist or the cardiologist”, he
       “received patients who are patients of the sub-specialists”,
       and he “called that sub-specialist regarding a case [he] had
       to deal with regarding those patients.” (Id. ¶45).

   26. According to the phone records, Dr. Blondet’s conversation
       with Dr. Fuentes on July 24, 2015, apparently occurred at
3 Regarding ABG values, the Cleveland Clinic defines an Arterial Blood Gas Test

as “[a] blood test that measures oxygen and carbon dioxide in the blood.” Heart
&           Vascular           Dictionary,          Cleveland           Clinic,
https://my.clevelandclinic.org/departments/heart/patient-education/dictionary
(last visited Jan. 15, 2020).
      Case 3:16-cv-02455-RAM Document 144 Filed 01/15/20 Page 10 of 19
Civil No. 16-2455 (RAM)                                                      10


       4:25 pm and lasted seventy-eight (78) seconds, which is one
       minute and eighteen seconds (1:18). (Id. ¶48).

    27. Dr. Blondet indicated to Dr. Fuentes that the ABG values were
        normal for Mr. Santa Cruz-Sigarreta due to his pulmonary
        condition and that if the labs turned out well, Dr. Fuentes
        should discharge the patient. (Id. ¶49).

    28. When Dr. Fuentes spoke with Dr. Blondet, all laboratory
        results were still pending, including the BNP, which later
        resulted in a “panic value”. (Id. ¶50). 4

    29. Dr. Blondet did not personally evaluate Mr. Santa Cruz-
        Sigarreta on July 24, 2015 after Dr. Fuentes consulted with
        him over the phone concerning the respiratory condition
        presented by the patient. (Id. ¶51).

    30. Instituto’s guidelines require that consultations from a
        physician to an Instituto physician must be personally
        evaluated as soon as possible. (Id. ¶52).

    31. According to Dr. Blondet, the reason he did not go to see
        Mr. Santa Cruz-Sigarreta at Hospital Pavía’s ER on July 24,
        2015 was because he allegedly did not receive a consultation.
        (Id. ¶53).

    32. Dr. Blondet’s proffered expert could not answer if it was
        prudent for Dr. Blondet not to see his patient on July 24,
        2015 at Hospital Pavía’s ER. (Id. ¶55).

    33. After being discharged from the ER, Mr. Santa Cruz-Sigarreta
        remained in bed at home, with worsening shortness of breath,
        continued coughing with phlegm, dizziness, and a feeling of
        “pressure” in his chest. (Id. ¶56).

    34. On July 27, 2015, Mr. Santa Cruz-Sigarreta became
        increasingly ill and was taken by ambulance to Hospital HIMA
        San Pablo Fajardo (“Hospital HIMA”). (Id. ¶57).

4 Regarding BNP, Cleveland Clinic defines BNP, or B-type natriuretic peptide,
as a hormone “produced by your heart […] released in response to changes in
pressure inside the heart. […] Levels go[] up when heart failure develops or
gets worse, and […] down when heart failure is stable.” NT-proB-type Natriuretic
Peptide                 (BNP),                 Cleveland                 Clinic,
https://my.clevelandclinic.org/health/diagnostics/16814-nt-prob-type-
natriuretic-peptide-bnp (last visited Jan. 15, 2020). In particular, BNP is
“measured as a simple blood test to help diagnose and monitor heart failure.”
Id.
    Case 3:16-cv-02455-RAM Document 144 Filed 01/15/20 Page 11 of 19
Civil No. 16-2455 (RAM)                                                11



  35. Mr. Santa Cruz-Sigarreta was admitted to Hospital HIMA at
      4:43 pm with a principal diagnosis of pneumonia and acute
      myocardial infarction. (Id. ¶58).

  36. While Mr. Santa Cruz-Sigarreta was admitted at Hospital
      HIMA’s Intensive Care Unit (“ICU”), Mrs. Bacardí called Dr.
      Blondet’s office, was not able to reach him, and left a
      message with a secretary or receptionist. (Id. ¶59).

  37. Dr. Blondet called Mrs. Bacardí back. Dr. Blondet responded
      that he was not aware of the situation with Mr. Santa Cruz-
      Sigarreta. (Id. ¶60).

  38. During that telephone conversation, Mrs. Bacardí informed
      Dr. Blondet that Mrs. Santa Cruz-Sigarreta was at HIMA’s ICU,
      that he had had a heart attack, that he was very ill, and
      relayed the information that the treating physicians at HIMA
      had provided to her. (Id. ¶61).

  39. After that conversation with Dr. Blondet, Mrs. Bacardi never
      heard from Dr. Blondet again, who never called or visited to
      see how his patient was doing. (Id. ¶62).

  40. On August 6, 2015, the patient was transferred by air
      ambulance from Hospital HIMA to Centro Cardiovascular de
      Puerto Rico y del Caribe. (Id. ¶63).

  41. Mr. Santa Cruz-Sigarreta died on August 14, 2015 at Centro
      Cardiovascular de Puerto Rico y del Caribe. (Id. ¶64).

                             IV.   ANALYSIS

     Dr. Blondet’s request for summary judgment rests on Puerto

Rico Supreme Court case law which holds that expert testimony is

required to prove both a standard of care and causation in medical

malpractice suits. (Docket No. 123 at 12). He posits that since

this Court struck Plaintiff’s sole expert report, the claims

against him cannot survive. As discussed below, this Court agrees

with Dr. Blondet.
      Case 3:16-cv-02455-RAM Document 144 Filed 01/15/20 Page 12 of 19
Civil No. 16-2455 (RAM)                                                             12


      In diversity cases such as this one, the substantive law of

Puerto Rico is controlling. See Rivera-Marrero v. Presbyterian

Cmty. Hosp., Inc., 2016 WL 7670044, at *1 (D.P.R. 2016) (quoting

Summers v. Fin. Freedom Acquisition LLC, 807 F.3d 351, 354 (1st

Cir. 2015))(“Since this is a diversity case, we look to federal

law   for     guidance   on    procedural     matters       (such   as   the   summary

judgment framework) and to state law (here, [Puerto Rico] law) for

the substantive rules of decision.”). Thus, in medical malpractice

cases in Puerto Rico, a plaintiff must assert three main elements:

“(1) the duty owed (i.e., the minimum standard of professional

knowledge and skill required in the relevant circumstances); (2)

an act or omission transgressing that duty; and (3) a sufficient

causal nexus between the breach and the harm.” Laureano Quinones

v.    Nadal    Carrion,       2018    WL   4057264,    at    *2–3    (D.P.R.    2018)

(quoting Marcano Rivera v. Turabo Medical Ctr. P’ship, 415 F.3d

162, 167 (1st Cir. 2005)). The standard of care is based on a

national      standard. See          Rojas-Ithier     v.    Sociedad     Espanola   de

Auxilio Mutuo y Beneficiencia de Puerto Rico, 394 F.3d 40, 43 (1st

Cir. 2005). Further, there is a presumption that “physicians have

‘provided an appropriate level of care.’” Laboy-Irizarry v. Hosp.

Comunitario Buen Samaritano, Inc., 2019 WL 3311270, at *9 (D.P.R.

2019) (quoting Borges ex rel. S.M.B.W. v. Serrano-Insern, 605 F.3d

1, 7 (1st Cir. 2010)). Plaintiffs must refute this presumption by

“adducing evidence sufficient to show both the minimum standard of
     Case 3:16-cv-02455-RAM Document 144 Filed 01/15/20 Page 13 of 19
Civil No. 16-2455 (RAM)                                                 13


care required and the physician’s failure to achieve it.” Id. Under

Puerto Rico law, causation is judged by the doctrine of “adequate

causation.” An adequate cause “is not every condition without

which a result would not have been produced, but that which

ordinarily produces it according to general experience.” Laboy-

Irizarry v. Hosp. Comunitario Buen Samaritano, Inc., 2019 WL

3311270, at *9 (D.P.R. 2019) (quoting Cardenas Maxan v. Rodriguez

Rodriguez, 125 P.R. Dec. 702, 710 (1990), P.R. Offic. Trans.); see

also, Ganapolsky v. Boston Mut. Life Inc. Co., 138 F.3d 446, 443

(1st Cir. 1998) (“A condition is an adequate cause if it ordinarily

can be expected to produce the result at issue.”)

     Puerto Rico Supreme Court precedent and the First Circuit

have repeatedly held that expert testimony is required to prove

causation in medical malpractice suits and to refute the above-

mentioned presumption. For example, in Marcano Rivera v. Turabo

Medical Center Partnership, the First Circuit averred that “a

factfinder normally cannot find causation [a breach of the duty

owed] without the assistance of expert testimony to clarify complex

medical and scientific issues that are more prevalent in medical

malpractice   cases   than   in   standard   negligence   cases.” Marcano

Rivera v. Turabo Medical Ctr. P’ship, 415 F.3d 162, 167 (1st Cir.

2005)) (quoting Rojas-Ithier, 394 F.3d at 43); see also Cruz-

Vazquez v. Mennonite General Hosp., Inc., 613 F.3d 54, 56 (1st

Cir. 2010); Pages- Ramirez v. Ramirez-Gonzalez, 605 F.3d 109, 113
       Case 3:16-cv-02455-RAM Document 144 Filed 01/15/20 Page 14 of 19
Civil No. 16-2455 (RAM)                                                   14


(1st    Cir.   2010);   Cortes-Irizarry     v.   Corporacion   Insular    De

Seguros, 111 F.3d 184, 191 (1st Cir. 1997) (“A medical malpractice

plaintiff can—and often does—establish causation through expert

testimony.”) In the same vein, this District has held that expert

testimony is necessary to prove both the applicable standard of

care and a doctor’s failure to meet it. See Vargas-Alicea v. Cont'l

Cas. Co., 2019 WL 1453070, at *1 (D.P.R. 2019) (citing Rolón-

Alvarado v. San Juan, 1 F.3d 74, 78 (1st Cir. 1993)) (“Given that

medical knowledge is critical to demonstrating the parameters of

a health-care provider’s duty, the minimum standard of acceptable

care is almost always a matter of informed opinion.”). See also,

Alers v. Barcelo, 2016 WL 4148237, at *3 (D.P.R. 2016).

       This Court struck Plaintiffs’ sole expert’s report because it

failed to articulate a national standard of care, an essential

element needed to prove negligence in medical malpractice suits.

(Docket No. 103). Moreover, this Court denied Plaintiffs’ Motion

for Reconsideration on this same issue. (Docket No. 118). Another

Judge in this District in a similar case granted summary judgment

after determining that preclusion of expert testimony made it

difficult for a party to establish a Defendant’s duty of care or

a breach of said duty necessary to prove causation. In Gonzalez

Rivera v. Hosp. HIMA-Caguas, this District noted:

       Without the expert testimony of Dr. Lasalle and Dr.
       Hausknecht, Plaintiff is unable to present any expert
       opinion sufficient to establish either the Defendants'
    Case 3:16-cv-02455-RAM Document 144 Filed 01/15/20 Page 15 of 19
Civil No. 16-2455 (RAM)                                                       15


     duty of care or a breach of the duty owed. The expert
     testimony of Dr. Hausknecht is essential to Plaintiff’s
     case. The preclusion of Dr. Hausknecht “although
     technically not a dismissal of [Plaintiff’s] case,
     [would] effectively amounted to one.”

Gonzalez Rivera v. Hosp. HIMA-Caguas, 2018 WL 4676925, at *5

(D.P.R. 2018), aff'd sub nom. Gonzalez-Rivera v. Centro Medico Del

Turabo, Inc., 931 F.3d 23 (1st Cir. 2019) (internal citations

omitted) (quoting Esposito v. Home Depot, U.S.A., Inc., 590 F.3d

72, 78 (1st Cir. 2009)). Thus, this Court believes that as in

Gonzalez-Rivera, summary judgment is proper here because without

expert testimony, Plaintiffs cannot establish Dr. Blondet’s breach

of a duty of care. Without establishing this breach, Plaintiffs

also cannot establish sufficient causation to link Dr. Blondet’s

alleged   actions   or    omissions    with   Mr.     Santa   Cruz-Sigarreta’s

death.    Plaintiffs     failed   to   proffer   to    the    Court   sufficient

material facts which show that Dr. Blondet’s actions contributed

to Mr. Santa Cruz-Sigarreta’s death three weeks after Dr. Blondet

allegedly failed to visit him. Therefore, Plaintiffs are missing

all three elements required to prevail in a medical malpractice

case as without expert testimony they cannot show: (1) the duty

that Dr. Blondet owed to the deceased; (2) an act or omission on

his part breaching that duty; and (3) a sufficient causal nexus

between the breach and the patient’s death. See Rolón-Alvarado v.

San Juan, 1 F.3d 74, 77 (1st Cir. 1993).
    Case 3:16-cv-02455-RAM Document 144 Filed 01/15/20 Page 16 of 19
Civil No. 16-2455 (RAM)                                                    16


     The Court notes that very narrow exceptions exist where a

Court may find that expert testimony is not necessary to prove

causation in medical malpractice suits. These include “situations

where common knowledge and experience are all that is necessary to

comprehend a defendant's negligence […], or where negligence is

grossly apparent, […] or where a doctor's conduct violates a set

standard.” Rolón-Alvarado, 1 F.3d at 79. This means that the

exceptions must encompass “only those few situations in which the

claimed medical malpractice is sufficiently blatant or patent that

lay persons, relying on common knowledge and experience, can

legitimately recognize or infer negligence.” Id. However, none of

these exceptions are applicable to the present case.             A review of

the Docket shows that Plaintiffs fail to show that Dr. Blondet’s

conduct was “sufficiently blatant or patent that [a] lay person[]”

could infer that his negligence caused Mr. Santa Cruz-Sigarreta’s

death. Id.

     The   First   Circuit’s     ruling   in    Rodriguez-Diaz    v.   Seguros

Triple-S, Inc. regarding the exclusion of expert testimony and

exceptions to the rule is instructive. See Rodriguez-Diaz v.

Seguros Triple-S, Inc., 636 F.3d 20, 24 (1st Cir. 2011). In

Rodriguez-Diaz,    the   First    Circuit      upheld   a   district   court’s

granting of summary judgment in defendant’s favor because expert

medical testimony was required to prove a physician’s negligence

and the lower court had already excluded the expert’s report.
       Case 3:16-cv-02455-RAM Document 144 Filed 01/15/20 Page 17 of 19
Civil No. 16-2455 (RAM)                                                              17


Moreover, plaintiffs had not presented any evidence apart from the

expert testimony which could “establish that the care afforded did

not meet minimal standards”. Id. at 23. The Rodriguez-Diaz Court

held that:

       Absent an expert witness, […] it would be hard for the
       jury to know anything about relative urgency or any need
       for differentiation on some other basis—let alone how
       the patient's specific symptoms or the slide results in
       this case might bear upon the question. […] [T]he appeal
       fails because there is a legal rule requiring expert
       testimony in a case of this character, and possible
       exceptions [such as the jury using common sense to close
       the gap] to the rule have not been shown to apply.

       Id. at 24.

       Lastly, the opinion in Mercado-Velilla v. Asociacion Hosp.

del    Maestro    also   shows      a   similar      scenario    wherein   the    Court

determined       that   the   case      did    not   fall   within   the   exceptions

exemplified in Rolón-Alvarado. In that case, the Court explained

that as “the average layperson does not know how much Prednisone

must    be    consumed        for    an       individual    to   suffer    long-term

consequences.” Mercado-Velilla v. Asociacion Hosp. del Maestro,

902 F. Supp. 2d 217, 239 (D.P.R. 2012). Thus, to determine if a

given medication caused injuries when it was prescribed is the

typical      ‘complex    medical        and    scientific    issue[   ]    that   [is]

prevalent in medical malpractice cases’” and which requires expert

testimony. Id. (internal quotations omitted).

       Here, a similar situation occurs. Plaintiffs simply stating

that Dr. Blondet’s negligence is “grossly apparent,” without more,
     Case 3:16-cv-02455-RAM Document 144 Filed 01/15/20 Page 18 of 19
Civil No. 16-2455 (RAM)                                                           18


is insufficient for the exceptions articulated in Rolón-Alvarado

to apply. (Docket No. 126 at 16 ¶45). Just because negligent

conduct seems “apparent” does not mean that a layperson can “close

the gap” and conclude that Dr. Blondet’s purported actions or

omissions resulted in the patient’s death. See Prince v. Hosp.

Hima San Pablo Caguas, 2014 WL 2475611, at *6 (D.P.R. 2014)

(quoting Lama v. Borras, 16 F.3d 473, 478 (1st Cir. 1994)) (“To

prevail […] “[a] plaintiff must prove, by a preponderance of the

evidence, that the physician's negligent conduct was the factor

that ‘most probably’ caused harm to the plaintiff.”).

     At all relevant times, Mr. Santa Cruz-Sigarreta received

medical care from physicians other than Dr. Blondet. Mr. Santa

Cruz-Sigarreta during his July 24, 2015 visit to Hospital Pavia’s

ER was under the care of Dr. Fuentes. (Docket No. 127 ¶41).

Moreover, between July 27, 2015 and his passing eighteen (18) days

after on August 14, 2005, Mr. Santa Cruz-Sigarreta was under the

care of physicians at Hospital HIMA and Centro Cardiovascular de

Puerto   Rico   y     del   Caribe.     Id.    ¶¶   57-64.    In    light    of   the

intervention     of    multiple        physicians,    and     Mr.    Santa    Cruz-

Sigarreta’s pre-existing cardiac condition, this Court finds that

it cannot infer for purposes of summary judgment that Dr. Blondet’s

purported negligence was an adequate cause of Mr. Santa Cruz-

Sigarreta’s     death.      As   the   First   Circuit      has    cautioned,     “an

inference is reasonable only if it can be derived from the evidence
    Case 3:16-cv-02455-RAM Document 144 Filed 01/15/20 Page 19 of 19
Civil No. 16-2455 (RAM)                                                  19


without resort to speculation.” Hidalgo v. Overseas Ins. Agency,

120 F.3d 328, 332 (1st Cir. 1997).

     The Court notes that there are some remaining factual disputes

between the parties. However, they are not material in nature and

cannot thwart summary judgment. “[T]he requirement is that there

be no genuine issue of material fact.” Scott, 550 U.S. at 380

(quoting Anderson, 477 U.S. at 247-48). Here, Plaintiffs failed to

create a genuine issue of material fact.

     Hence, summary judgment is GRANTED dismissing WITH PREJUDICE

all of Plaintiffs’ pending claims including the direct action

against insurers under 26 L.P.R.A. §2003.

                                V.   CONCLUSION

     Due   to   the   absence   of   expert   testimony   and   Plaintiffs’

inability to show that Dr. Blondet’s conduct was sufficiently

blatant or patent that a lay person could infer that he was

negligent and caused Mr. Santa Cruz-Sigarreta’s death, the Court

GRANTS Defendants' Motion for Summary Judgment (Docket No. 121).

Judgment shall be entered accordingly.

     IT IS SO ORDERED.

     In San Juan Puerto Rico, this 15th day of January 2020.

                                         S/ RAÚL M. ARIAS-MARXUACH
                                         United States District Judge
